Exhibit 10.1

COPYTELE, INC.

2010 SHARE INCENTIVE PLAN

1.  Purpose.  The CopyTele, Inc. 2010 Share Incentive Plan (the “Plan”) is
intended to provide incentives which will attract, retain and motivate highly
competent persons as officers, key employees and non-employee directors
(“Director Participants”), of, and consultants to, CopyTele, Inc. (the
“Company”) and its subsidiaries and affiliates, by providing them opportunities
to acquire shares of the Company’s common stock, par value $.01 per share (the
“Common Stock”), or to receive monetary payments based on the value of such
shares pursuant to the Benefits (as defined below) described
herein.  Additionally, the Plan is intended to assist in further aligning the
interests of the Company’s officers, key employees and consultants to those of
its other stockholders.

2.  Administration.

(a)  The Plan will be administered by a committee (the “Committee”) appointed by
the Board of Directors of the Company from among its members (which may be the
Compensation Committee) and shall be comprised, unless otherwise determined by
the Board of Directors, solely of not less than two members who shall be (i)
“Non-Employee Directors” within the meaning of Rule 16b 3(b)(3) (or any
successor rule) promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and (ii) “outside directors” within the meaning of
Treasury Regulation Section 1.162-27(e)(3) under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”).  The Committee is authorized,
subject to the provisions of the Plan, to establish such rules and regulations
as it deems necessary for the proper administration of the Plan and to make such
determinations and interpretations and to take such action in connection with
the Plan and any Benefits granted hereunder as it deems necessary or
advisable.  All determinations and interpretations made by the Committee shall
be binding and conclusive on all participants and their legal
representatives.  No member of the Committee and no employee of the Company
shall be liable for any act or failure to act hereunder, except in circumstances
involving his or her bad faith, gross negligence or willful misconduct, or for
any act or failure to act hereunder by any other member or employee or by any
agent to whom duties in connection with the administration of this Plan have
been delegated.  The Company shall indemnify members of the Committee and any
agent of the Committee who is an employee of the Company, a subsidiary or an
affiliate against any and all liabilities or expenses to which they may be
subjected by reason of any act or failure to act with respect to their duties on
behalf of the Plan, except in circumstances involving such person’s bad faith,
gross negligence or willful misconduct.



--------------------------------------------------------------------------------





(b)  The Committee may delegate to one or more of its members, or to one or more
agents, such administrative duties as it may deem advisable, and the Committee,
or any person to whom it has delegated duties as aforesaid, may employ one or
more persons to render advice with respect to any responsibility the Committee
or such person may have under the Plan.  The Committee may employ such legal or
other counsel, consultants and agents as it may deem desirable for the
administration of the Plan and may rely upon any opinion or computation received
from any such counsel, consultant or agent.  Expenses incurred by the Committee
in the engagement of such counsel, consultant or agent shall be paid by the
Company, or the subsidiary or affiliate whose employees have benefited from the
Plan, as determined by the Committee.

3.  Participants.  Participants will consist of such officers, key employees and
Director Participants of, and such consultants to, the Company and its
subsidiaries and affiliates as the Committee in its sole discretion determines
to be significantly responsible for the success and future growth and
profitability of the Company and whom the Committee may designate from time to
time to receive Benefits under the Plan.  Designation of a participant in any
year shall not require the Committee to designate such person to receive a
Benefit in any other year or, once designated, to receive the same type or
amount of Benefit as granted to the participant in any other year.  The
Committee shall consider such factors as it deems pertinent in selecting
participants and in determining the type and amount of their respective
Benefits.

4.  Type of Benefits.  Benefits under the Plan may be granted in any one or a
combination of (a) Stock Options, (b) Stock Appreciation Rights, (c) Stock
Awards, (d) Performance Awards and (e) Stock Units (each as described below, and
collectively, the “Benefits”).  Stock Awards, Performance Awards, and Stock
Units may, as determined by the Committee in its discretion, constitute
Performance-Based Awards, as described in Section 12 hereof.  Benefits shall be
evidenced by agreements (which need not be identical) in such forms as the
Committee may from time to time approve; provided, however, that in the event of
any conflict between the provisions of the Plan and any such agreements, the
provisions of the Plan shall prevail.

5.  Common Stock Available Under the Plan.  The aggregate number of shares of
Common Stock that may be subject to Benefits, including Stock Options, granted
under this Plan shall be 15,000,000 shares of Common Stock, which may be
authorized and unissued or treasury shares, subject to any adjustments made in
accordance with Section 15 hereof.  Any shares of Common Stock subject to a
Stock Option or Stock Appreciation Right which for any reason is cancelled or
terminated without having been exercised, any shares subject to Stock Awards,
Performance Awards or Stock Units which are forfeited, any shares subject to
Performance Awards settled in cash or any shares delivered to the Company as
part or full payment for the exercise of a Stock Option or Stock Appreciation
Right shall again be available for Benefits under the Plan.  

6.  Stock Options.  Stock Options will consist of awards from the Company that
will enable the holder to purchase a number of shares of Common Stock, at set
terms.  Stock Options may be “incentive stock options”, within the meaning of
Section 422 of the Code (“Incentive Stock Options”), or Stock Options which do
not constitute Incentive Stock Options (“Nonqualified Stock Options”); provided,
however, that grants of Incentive Stock Options may only be made to employees of
the Company, a subsidiary corporation or parent corporation and that Incentive
Stock Option grants made prior to approval of the grant of Incentive Stock
Options under the Plan by stockholders of the Company shall be subject to such
approval and provided, further, that if stockholder approval of the grant of
Incentive Stock Options under the Plan is not obtained within twelve months of
adoption of the Plan by the Board of Directors, any Stock Option granted during
the twelve month period after adoption of the Plan by the Board of Directors
that is designated as an Incentive Stock Option shall be treated thereafter as
Nonqualified Stock Option.  The Committee will have the authority to grant to
any participant, including officers, key employees, Director Participants, and
consultants, Nonqualified Stock Options, or, for those participants who are
employees of the Company, a subsidiary corporation or parent corporation both
types of Stock Options (in each case with or without Stock Appreciation
Rights).  Each Stock Option shall be subject to such terms and conditions
consistent with the Plan as the Committee may impose from time to time, subject
to the following limitations:



2

--------------------------------------------------------------------------------





(a)  Exercise Price.  Each Stock Option granted hereunder shall have such
per-share exercise price as the Committee may determine at the date of grant
provided that such per share exercise price shall be at least equal to the Fair
Market Value; subject to subsection (d), below.

(b)  Payment of Exercise Price.  The option exercise price may be paid in cash
or, in the discretion of the Committee, by the delivery of shares of Common
Stock of the Company then owned by the participant, or by delivery to the
Company of (x) irrevocable instructions to deliver directly to a broker the
stock certificates representing the shares for which the Stock Option is being
exercised, and (y) irrevocable instructions to such broker to sell such shares
for which the Stock Option is being exercised, and promptly deliver to the
Company the portion of the proceeds equal to the Stock Option exercise price and
any amount necessary to satisfy the Company’s obligation for withholding taxes,
or any combination thereof.  For purposes of making payment in shares of Common
Stock, such shares shall be valued at their Fair Market Value (as defined below)
on the date of exercise of the Stock Option and shall have been held by the
participant for at least six months.  To facilitate the foregoing, the Company
may enter into agreements for coordinated procedures with one or more brokerage
firms.  The Committee may prescribe any other method of paying the exercise
price that it determines to be consistent with applicable law and the purpose of
the Plan, including, without limitation, in lieu of the exercise of a Stock
Option by delivery of shares of Common Stock of the Company then owned by a
participant, providing the Company with a notarized statement attesting to the
number of shares owned, where upon verification by the Company, the Company
would issue to the participant only the number of incremental shares to which
the participant is entitled upon exercise of the Stock Option.  The Committee
may, at the time of grant, provide for the grant of a subsequent Restoration
Stock Option if the exercise price is paid for by delivering previously owned
shares of Common Stock of the Company.  Restoration Stock Options (i) may be
granted in respect of no more than the number of shares of Common Stock tendered
in exercising the predecessor Stock Option, (ii) shall have an exercise price
equal to the Fair Market Value on the date the Restoration Stock Option is
granted, and (iii) may have an exercise period that does not extend beyond the
remaining term of the predecessor Stock Option.  In determining which methods a
participant may utilize to pay the exercise price, the Committee may consider
such factors as it determines are appropriate.



3

--------------------------------------------------------------------------------





(c)  Exercise Period.  Stock Options granted under the Plan shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Committee; provided, however, that no Stock Option shall be
exercisable later than ten years after the date it is granted.  All Stock
Options shall terminate at such earlier times and upon such conditions or
circumstances as the Committee shall in its discretion set forth in such option
agreement at the date of grant; provided, however, the Committee may, in its
sole discretion, later waive any such condition.

(d)  Limitations on Incentive Stock Options.  Incentive Stock Options may be
granted only to participants who are employees of the Company or one of its
subsidiaries (within the meaning of Section 424(f) of the Code) at the date of
grant.  The aggregate Fair Market Value (determined as of the time the Stock
Option is granted) of the Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by a participant during any calendar
year (under all option plans of the Company and of any parent corporation or
subsidiary corporation (as defined in Sections 424(e) and (f) of the Code,
respectively)) shall not exceed $100,000.  For purposes of the preceding
sentence, Incentive Stock Options will be taken into account in the order in
which they are granted.  The per-share exercise price of an Incentive Stock
Option shall not be less than 100% of the Fair Market Value of the Common Stock
on the date of grant, and no Incentive Stock Option may be exercised later than
ten years after the date it is granted; provided, however, Incentive Stock
Options may not be granted to any participant who, at the time of grant, owns
stock possessing (after the application of the attribution rules of Section
424(d) of the Code) more than 10% of the total combined voting power of all
classes of stock of the Company or any parent or subsidiary corporation of the
Company, unless the exercise price is fixed at not less than 110% of the Fair
Market Value of the Common Stock on the date of grant and the exercise of such
option is prohibited by its terms after the expiration of five years from the
date of grant of such option.

(e)  Post-Severance Exercises.  Upon termination of employment of any employee,
termination of service on the Board of Directors of a Director Participant or of
the continuing services of any consultant with the Company and all subsidiary
corporations and parent corporations of the Company, any Stock Option previously
granted to the employee, Director Participant or consultant, unless otherwise
specified by the Committee in the Stock Option agreement, shall, to the extent
not theretofore exercised, terminate and become null and void; provided,
however, that:

 (i)  if the employee, Director Participant or consultant shall die while in the
employ or service of such corporation or in the case of an Incentive Stock
Option granted to an employee, die during the three (3) month period following
termination of employment or, in the case of a Nonqualified Stock Option granted
to an employee, Director Participant or consultant, during the five (5) year
period, following termination of employment or service whichever is applicable,
and at a time when such employee, Director Participant or consultant was
entitled to exercise a Stock Option as herein provided, the legal representative
of such employee, Director Participant or consultant, or such person who
acquired such Stock Option by bequest or inheritance or by reason of the death
of the employee, Director Participant or consultant, may, not later than five
(5) years from the date of death, exercise such Stock Option, to the extent not
theretofore exercised, in respect of any or all of such number of shares of
Common Stock as specified by the Committee in such Stock Option; provided,
however, that in the case of an Incentive Stock Option granted to an employee
who dies during the three (3) month period following termination of employment,
such Stock Option shall become a Nonqualified Stock Option after the three (3)
month period following termination of employment; and



4

--------------------------------------------------------------------------------





(ii)  if the employment of any employee or the continuing services of any
Director Participant or consultant to whom such Stock Option shall have been
granted shall terminate by reason of the employee’s, Director Participant’s or
consultant’s retirement (at such age or upon such conditions as shall be
specified by the Committee), disability (as described in Section 22(e)(3) of the
Code) or dismissal by the employer other than for cause (as defined below), and
while such employee, Director Participant or consultant is entitled to exercise
such Stock Option as herein provided, such employee, Director Participant or
consultant shall have the right to exercise such Stock Option so granted in
respect of any or all of such number of shares as specified by the Committee in
such Stock Option, at any time up to and including (x) five (5) years after the
date of such termination of employment or services in the case of termination by
reason of retirement, disability (as described in Section 22(e)(3) of the Code)
or dismissal other than for cause, provided, however, (y) with respect to an
Incentive Stock Option, such Incentive Stock Option shall convert to a
Nonqualified Stock Option after (A) one (1) year after the date of termination
of employment by reason of disability (as described in Section 22(e)(3) of the
Code), and (B) three (3) months after the date of termination of employment due
to retirement or dismissal other than for cause.

          In no event, however, shall any person be entitled to exercise any
Stock Option after the expiration of the period of exercisability of such Stock
Option or Right, as specified in such option agreement at the date of grant.

          If an employee, Director Participant or consultant voluntarily
terminates his or her employment or continuing services, or is discharged "for
cause", any Stock Option granted hereunder shall, unless otherwise specified by
the Committee in the option agreement, forthwith terminate with respect to any
unexercised portion thereof.

          If a Stock Option granted hereunder shall be exercised by the legal
representative of a deceased grantee or by a person who acquired a Stock Option
granted hereunder by bequest or inheritance or by reason of the death of any
employee, Director Participant or consultant or former employee, former Director
Participant or former consultant, written notice of such exercise shall be
accompanied by a certified copy of letters testamentary or equivalent proof of
the right of such legal representative or other person to exercise such Stock
Option.



5

--------------------------------------------------------------------------------





          For the purposes of the Plan, the term “for cause” shall mean (a) with
respect to an employee, Director Participant or consultant who is a party to a
written service agreement with, or, alternatively, participates in a
compensation or benefit plan of the Company or a subsidiary corporation or
parent corporation of the Company, which agreement or plan contains a definition
of “for cause” or “cause” (or words of like import) for purposes of termination
of employment or services thereunder by the Company or such subsidiary
corporation or parent corporation of the Company, “for cause” or “cause” as
defined therein; or (b) in all other cases, as determined by the Committee or
the Board of Directors, in its sole discretion, (i) the willful commission  by
an employee, Director Participant or consultant of an act that causes or may
cause substantial damage to the Company or a subsidiary corporation or parent
corporation of the Company; (ii) the commission by an employee, Director
Participant or consultant of an act of fraud in the performance of such
employee’s or consultant’s duties on behalf of the Company or a subsidiary
corporation or parent corporation of the Company; (iii) conviction of the
employee, Director Participant or consultant for commission of a felony in
connection with the performance of his duties on behalf of the Company or a
subsidiary corporation or parent corporation of the Company; or (iv) the
continuing failure of an employee, Director Participant or consultant to perform
the duties of such employee, Director Participant or consultant to the Company
or a subsidiary corporation or parent corporation of the Company after written
notice thereof and a reasonable opportunity to be heard and cure such failure
are given to the employee, Director Participant or consultant by the Committee.

          For the purposes of the Plan, an employment relationship shall be
deemed to exist between an individual and a corporation if, at the time of the
determination, the individual was an “employee” of such corporation for purposes
of Section 422(a) of the Code.  If an individual is on leave of absence taken
with the consent of the corporation by which such individual was employed, or is
on active military service, and is determined to be an “employee” for purposes
of the exercise of a Stock Option, such individual shall not be entitled to
exercise such Stock Option during such period unless such individual shall have
obtained the prior written consent of such corporation, which consent shall be
signed by the chairman of the board of directors, the president, a senior
vice-president or other duly authorized officer of such corporation.

          A termination of employment or services shall not be deemed to occur
by reason of (i) the transfer of an employee or consultant from employment or
retention by the Company to employment or retention by a subsidiary corporation
or a parent corporation of the Company or (ii) the transfer of an employee or
consultant from employment or retention by a subsidiary corporation or a parent
corporation of the Company to employment or retention by the Company or by
another subsidiary corporation or parent corporation of the
Company.  Termination of a consultant’s services shall be considered to occur
when he ceases to perform services on a regular basis; provided, however,
termination of a consultant’s services shall not be deemed to occur where the
termination of services is due to such consultant becoming an employee of the
Company or a subsidiary corporation or a parent corporation.

          In the event an employee changes status to a consultant, all Stock
Option grants shall continue for the remainder of the exercise period, provided,
however, any Incentive Stock Options shall, three (3) months after termination
of employment, be treated as a Nonqualified Stock Option for the remainder of
the exercise period.



6

--------------------------------------------------------------------------------





          In the event of the complete liquidation or dissolution of a
subsidiary corporation, or if such corporation ceases to be a subsidiary
corporation, any unexercised Stock Options theretofore granted to any person
employed by or rendering consulting services to such subsidiary corporation will
be deemed cancelled unless such person is employed by or renders continuing
services to the Company or by any parent corporation or another subsidiary
corporation after the occurrence of such event.  If a Stock Option is to be
cancelled pursuant to the provisions of the previous sentence, notice of such
cancellation will be given to each employee or consultant holding unexercised
Stock Options, and such holder will have the right to exercise such Stock
Options in full during the thirty (30) day period following notice of such
cancellation.

 (f)  Each Stock Option issued under this Section 6 shall be fully vested and
exercisable, unless otherwise specified in the grant agreement.

7.  Automatic Stock Option Grants to Director Participants.

(a)  Subject to the terms and conditions of this Section 7, commencing with the
2010 Annual Meeting of Stockholders of the Company, each current Director
Participant of the Company shall automatically be granted a Nonqualified Stock
Option to purchase 60,000 shares of Common Stock (less the number of shares, if
any, automatically granted to such Director Participant under any other plan
that year) each year that such Director Participant is elected to the Board of
Directors.  Future Director Participants shall automatically be granted
Nonqualified Stock Options to purchase 60,000 shares of Common Stock (less the
number of shares, if any, automatically granted to such Director Participant
under any other plan that year) upon their initial election to the Board of
Directors and at the time of each subsequent Annual Meeting of Stockholders of
the Company at which such Director Participant is elected to the Board of
Directors.  The purchase price of the shares of Common Stock covered by the
Nonqualified Stock Options granted pursuant to this Section 7 shall be the Fair
Market Value of such shares of Common Stock on the date of grant.  A Director
Participant who is elected to the Board of Directors on a date subsequent to the
Annual Meeting of Stockholders of the Company will, for the initial year, be
granted a pro-rata amount of the 60,000 shares of Common Stock based on 60,000
multiplied by the ratio of full calendar months until the next Annual Meeting of
Stockholders divided by twelve.

(b)  A Nonqualified Stock Option granted to any Director Participant of the
Company shall not be exercisable for the twelve-month period immediately
following the grant of such Nonqualified Stock Option.  Thereafter, the
Nonqualified Stock Option shall be exercisable for the period ending five years
from the date of grant of such Nonqualified Stock Option, except to the extent
such exercise is further limited or restricted pursuant to the provisions
hereof.

(c)  If a Director Participant’s service as a director of the Company
terminates, any Nonqualified Stock Option previously granted to such Director
Participant shall, to the extent not theretofore exercised, terminate and become
null and void; provided, however, that:

(i)  if a Director Participant holding an outstanding Nonqualified Stock Option
dies, such Nonqualified Stock Option shall, to the extent not theretofore
exercised, remain exercisable for five (5) years after such Director
Participant’s death, by such Director Participant’s legatee, distributee,
guardian or legal or personal representative; and



7

--------------------------------------------------------------------------------





(ii)  if the service of a Director Participant to whom such Nonqualified Stock
Option shall have been granted shall terminate by reason of (i) such Director
Participant’s disability (as described in Section 22(e)(3) of the Code), (ii)
voluntary retirement from service as a director of the Company, or (iii) failure
of the Company to retain or nominate for re-election such Director Participant
who is otherwise eligible, unless due to any act of (A) fraud or intentional
misrepresentation, or (B) embezzlement, misappropriation or conversion of assets
or opportunities of the Company or any direct or indirect subsidiary of the
Company, while such Director Participant is entitled to exercise such
Nonqualified Stock Option as herein provided, such Director Participant shall
have the right to exercise such Nonqualified Stock Option so granted in respect
of any or all of such number of shares of Common Stock subject to such
Nonqualified Stock Option at any time up to and including (X) five (5) years
after the date of such termination of service due to failure of the Company to
retain or nominate for re-election such Director Participant who is otherwise
eligible, unless due to any act of (1) fraud or intentional misrepresentation,
or (2) embezzlement, misappropriation or conversion of assets or opportunities
of the Company or any direct or indirect subsidiary of the Company, and (Y) five
(5) years after the date of termination of service in the case of termination of
service by reason of voluntary retirement or by reason of disability; and

(iii)  if the Director Participant shall die during the five (5) year period
specified in clause (ii) above and at a time when such Director Participant was
entitled to exercise a Nonqualified Stock Option as herein provided, the legal
representative of such Director Participant, or such person who acquired such
Nonqualified Stock Option by bequest or inheritance or by reason of the death of
the Director Participant may, not later than five (5) years from the date of
death, exercise such Nonqualified Stock Option, to the extent not theretofore
exercised, in respect of any or all of such number of Shares subject to such
Nonqualified Stock Option.

          In no event, however, shall a Director Participant be entitled to
exercise any Stock Option issued under this Section 7 after the expiration of
the period of exercisability of such Stock Option, as specified therein.

 (d)  A Director Participant may receive automatic Stock Option grants under
this Section 7 and Stock Option grants under Section 6.

8.  Stock Appreciation Rights.

(a)  The Committee may, in its discretion, grant Stock Appreciation Rights to
the holders of any Stock Options granted hereunder.  In addition, Stock
Appreciation Rights may be granted independently of, and without relation to,
Stock Options.  A Stock Appreciation Right means a right to receive a payment in
cash, Common Stock or a combination thereof, in an amount equal to the excess of
(x) the Fair Market Value, or other specified valuation, of a specified number
of shares of Common Stock on the date the right is exercised over (y) the Fair
Market Value, or other specified valuation (which shall be no less than the Fair
Market Value) of such shares of Common Stock on the date the right is granted,
all as determined by the Committee; provided, however, that if a Stock
Appreciation Right is granted in substitution for a Stock Option, the designated
Fair Market Value in the award agreement may be the Fair Market Value on the
date such Stock Option was granted.  Each Stock Appreciation Right shall be
fully vested unless otherwise specified in the grant agreement.  Each Stock
Appreciation Right shall be subject to such terms and conditions as the
Committee shall impose from time to time.



8

--------------------------------------------------------------------------------





(b)  Stock Appreciation Rights granted under the Plan shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Committee; provided, however, that no Stock Appreciation
Rights shall be exercisable later than ten years after the date it is
granted.  All Stock Appreciation Rights shall terminate at such earlier times
and upon such conditions or circumstances as the Committee shall in its
discretion set forth in such right at the date of grant.

(c)  The exercise of any Stock Appreciation Right after termination of
employment of a participant with the Company, a subsidiary of the Company or
with any company providing consulting services to the Company shall be subject
to the same terms and conditions as set forth in Section 6(e) above.

9.  Stock Awards.  The Committee may, in its discretion, grant Stock Awards
(which may include mandatory payment of bonus incentive compensation in stock)
consisting of Common Stock issued or transferred to participants with or without
other payments therefor.  Stock Awards may be subject to such terms and
conditions as the Committee determines appropriate, including, without
limitation, restrictions on the sale or other disposition of such shares, the
right of the Company to reacquire such shares for no consideration upon
termination of the participant’s employment, and may constitute
Performance-Based Awards, as described in Section 12 hereof.  Each Stock Award
shall be fully vested unless otherwise specified in the grant agreement.  The
Committee may require the participant to deliver a duly signed stock power,
endorsed in blank, relating to the Common Stock covered by such an Award.  The
Committee may also require that the stock certificates evidencing such shares be
held in custody or bear restrictive legends until the restrictions thereon shall
have lapsed.  The Stock Award shall specify whether the participant shall have,
with respect to the shares of Common Stock subject to a Stock Award, all of the
rights of a holder of shares of Common Stock of the Company, including the right
to receive dividends and to vote the shares.

10.  Performance Awards.

(a)  Performance Awards may be granted to participants at any time and from time
to time, as shall be determined by the Committee.  Performance Awards may
constitute Performance-Based Awards, as described in Section 12 hereof.  The
Committee shall have complete discretion in determining the number, amount and
timing of awards granted to each participant.  Such Performance Awards may be in
the form of shares of Common Stock or Stock Units.  Performance Awards may be
awarded as short-term or long-term incentives.  Performance targets may be based
upon, without limitation, Company-wide, divisional and/or individual
performance.  



9

--------------------------------------------------------------------------------





(b)  With respect to those Performance Awards that are not intended to
constitute Performance-Based Awards, the Committee shall have the authority at
any time to make adjustments to performance targets for any outstanding
Performance Awards which the Committee deems necessary or desirable unless at
the time of establishment of such targets the Committee shall have precluded its
authority to make such adjustments.

(c)  Payment of earned Performance Awards shall be made in accordance with terms
and conditions prescribed or authorized by the Committee.  The participant may
elect to defer, or the Committee may require or permit the deferral of, the
receipt of Performance Awards upon such terms as the Committee deems
appropriate.

11.  Stock Units.

(a)  The Committee may, in its discretion, grant Stock Units to participants
hereunder.  The Committee shall determine the criteria for the vesting of Stock
Units.  Stock Units may constitute Performance Based Awards, as described in
Section 12 hereof.  A Stock Unit granted by the Committee shall provide payment
at such time as the award agreement shall specify.  Shares of Common Stock
issued pursuant to this Section 11 may be issued with or without other payments
therefor as may be required by applicable law or such other consideration as may
be determined by the Committee.  The Committee shall determine whether a
participant granted a Stock Unit shall be entitled to a Dividend Equivalent
Right (as defined below).

(b)  Upon vesting of a Stock Unit, unless the participant has elected to defer
payment under subsection (c) below, shares of Common Stock representing the
Stock Units shall be distributed to the participant unless the Committee
provides for the payment of the Stock Units in cash or partly in cash and partly
in shares of Common Stock equal to the value of the shares of Common Stock which
would otherwise be distributed to the participant.

(c)  A participant may elect not to receive a distribution upon the vesting of
such Stock Unit and for the Company to continue to maintain the Stock Unit on
its books of account.  Any such election shall be in conformity with Code
Section 409A and in such event, the value of a Stock Unit shall be payable in
shares of Common Stock pursuant to the agreement of deferral.

(d)  A “Stock Unit” means a notional account representing one share of Common
Stock.  A “Dividend Equivalent Right” means the right to receive the amount of
any dividend paid on the share of Common Stock underlying a Stock Unit, which
shall be payable in cash or in the form of additional Stock Units.



10

--------------------------------------------------------------------------------





12.  Performance-Based Awards.  Certain Benefits granted under the Plan may be
granted in a manner such that the Benefits qualify for the performance-based
compensation exemption of Section 162(m) of the Code (“Performance-Based
Awards”).  As determined by the Committee in its sole discretion, either the
granting or vesting of such Performance-Based Awards shall be based on
achievement of hurdle rates and/or growth rates in one or more business criteria
that apply to the individual participant, one or more business units or the
Company as a whole.  The business criteria shall be as follows, individually or
in combination: (i) net earnings; (ii) earnings per share; (iii) net sales
growth; (iv) market share; (v) net operating profit; (vi) expense targets; (vii)
working capital targets relating to inventory and/or accounts receivable; (viii)
operating margin; (ix) return on equity; (x) return on assets; (xi) planning
accuracy (as measured by comparing planned results to actual results); (xii)
market price per share; and (xiii) total return to stockholders.  In addition,
Performance Based Awards may include comparisons to the performance of other
companies, such performance to be measured by one or more of the foregoing
business criteria.  With respect to Performance-Based Awards, (i) the Committee
shall establish in writing (x) the performance goals applicable to a given
period, and such performance goals shall state, in terms of an objective formula
or standard, the method for computing the amount of compensation payable to the
participant if such performance goals are obtained and (y) the individual
employees or class of employees to which such performance goals apply no later
than 90 days after the commencement of such period (but in no event after 25% of
such period has elapsed) and (ii) no Performance-Based Awards shall be payable
to or vest with respect to, as the case may be, any participant for a given
period until the Committee certifies in writing that the objective performance
goals (and any other material terms) applicable to such period have been
satisfied.  With respect to any Benefits intended to qualify as
Performance-Based Awards, after establishment of a performance goal, the
Committee shall not revise such performance goal or increase the amount of
compensation payable thereunder (as determined in accordance with Section 162(m)
of the Code) upon the attainment of such performance goal.  Notwithstanding the
preceding sentence, the Committee may reduce or eliminate Benefits payable upon
the attainment of such performance goal.

13.  Securities Laws.  The Committee shall have the power to make each grant
under the Plan subject to such conditions as it deems necessary or appropriate
to comply with the then-existing requirements of the Securities Act of 1933, as
amended, or the Exchange Act, including Rule 16b-3 (or any similar rule) of the
Securities and Exchange Commission. Notwithstanding any provision in the Plan or
an option document to the contrary, if the Committee determines, in its sole
discretion, that issuance of Shares pursuant to the exercise of a Stock Option
should be delayed pending registration or qualification under federal or state
securities laws or the receipt of a legal opinion that an appropriate exemption
from the application of federal or state securities laws is available, the
Committee may defer exercise of any Stock Option until such Shares are
appropriately registered or qualified or an appropriate legal opinion has been
received, as applicable.

14.  Foreign Laws.  The Committee may grant Benefits to individual participants
who are subject to the tax laws of nations other than the United States, which
Benefits may have terms and conditions as determined by the Committee as
necessary to comply with applicable foreign laws.  The Committee may take any
action which it deems advisable to obtain approval of such Benefits by the
appropriate foreign governmental entity; provided, however, that no such
Benefits may be granted pursuant to this Section 14 and no action may be taken
which would result in a violation of the Exchange Act, the Code or any other
applicable law.



11

--------------------------------------------------------------------------------





15.  Adjustment Provisions; Change in Control.

(a)  If there shall be any change in the Common Stock of the Company or the
capitalization of the Company through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, reverse stock split, split up,
spin-off, combination of shares, exchange of shares, dividend in kind or other
like change in capital structure or distribution (other than normal cash
dividends) to stockholders of the Company in order to prevent dilution or
enlargement of participants’ rights under the Plan, the Committee, in its sole
discretion, shall adjust, in an equitable manner, as applicable, the number and
kind of shares that may be issued under the Plan, the number and kind of shares
subject to outstanding Benefits, the exercise price applicable to outstanding
Benefits, and the Fair Market Value of the Common Stock and other value
determinations applicable to outstanding Benefits; provided, however, that any
such arithmetic adjustment to a Performance-Based Award shall not cause the
amount of compensation payable thereunder to be increased from what otherwise
would have been due upon attainment of the unadjusted award.  Appropriate
adjustments may also be made by the Committee in the terms of any Benefits under
the Plan to reflect such changes or distributions and to modify any other terms
of outstanding Benefits on an equitable basis, including modifications of
performance targets and changes in the length of performance periods; provided,
however, that any such arithmetic adjustment to a Performance-Based Award shall
not cause the amount of compensation payable thereunder to be increased from
what otherwise would have been due upon attainment of the unadjusted award.  In
addition, other than with respect to Stock Options, Stock Appreciation Rights,
and other awards intended to constitute Performance-Based Awards, the Committee
is authorized to make adjustments to the terms and conditions of, and the
criteria included in, Benefits in recognition of unusual or nonrecurring events
affecting the Company or the financial statements of the Company, or in response
to changes in applicable laws, regulations, or accounting
principles.  Notwithstanding the foregoing, (i) each such adjustment with
respect to an Incentive Stock Option shall comply with the rules of Section
424(a) of the Code, and (ii) in no event shall any adjustment be made which
would render any Incentive Stock Option granted hereunder other than an
incentive stock option for purposes of Section 422 of the Code.  The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on participants under the Plan.

(b)  Notwithstanding any other provision of this Plan, if there is a Change in
Control of the Company, all then outstanding Stock Options and Stock
Appreciation Rights shall immediately vest and become exercisable.  For purposes
of this Section 15(b), a “Change in Control” of the Company shall be deemed to
have occurred upon the earliest of the following events:

(i)  Change in Ownership: A change in ownership of the Company occurs on the
date that any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company, excluding the acquisition of
additional stock by a person or more than one person acting as a group who is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company.



12

--------------------------------------------------------------------------------





 (ii)  Change in Effective Control: A change in effective control of the Company
occurs on the date that either:

(A)  Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company; or

(B)  A majority of the members of the Board of Directors of the Company is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the board of directors before
the date of the appointment or election; provided, that this paragraph (B) will
apply only to the Company if no other corporation is a majority shareholder.

(iii)  Change in Ownership of Substantial Assets: A change in the ownership of a
substantial portion of the Company's assets occurs on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
the assets of the Company immediately before such acquisition or acquisitions.
For this purpose, “gross fair market value” means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

          It is the intent that this definition be construed consistent with the
definition of “Change of Control” as defined under Code Section 409A and the
applicable treasury regulations, as amended from time to time.

          The Committee, in its discretion, may determine that, upon the
occurrence of a Change in Control of the Company or the other events specified
in Section 15(a), each Stock Option and Stock Appreciation Right outstanding
hereunder shall terminate within a specified number of days after notice to the
holder, and such holder shall receive, with respect to each share of Common
Stock subject to such Stock Option or Stock Appreciation Right, an amount equal
to the excess of the Fair Market Value of such shares of Common Stock
immediately prior to the occurrence of such Change in Control over the exercise
price per share of such Stock Option or Stock Appreciation Right; such amount to
be payable in cash, in one or more kinds of property (including the property, if
any, payable in the transaction) or in a combination thereof, as the Committee,
in its discretion, shall determine.  The provisions contained in the preceding
sentence shall be inapplicable to a Stock Option or Stock Appreciation Right
granted within six (6) months before the occurrence of a Change in Control if
the holder of such Stock Option or Stock Appreciation Right is subject to the
reporting requirements of Section 16(a) of the Exchange Act and no exception
from liability under Section 16(b) of the Exchange Act is otherwise available to
such holder.



13

--------------------------------------------------------------------------------





16.  Nontransferability.  Each Benefit granted under the Plan to a participant
shall not be transferable otherwise than by will or the laws of descent and
distribution, and shall be exercisable, during the participant’s lifetime, only
by the participant.  In the event of the death of a participant, each Stock
Option or Stock Appreciation Right theretofore granted to him or her shall be
exercisable during such period after his or her death as the Committee shall in
its discretion set forth in such option or right at the date of grant and then
only by the executor or administrator of the estate of the deceased participant
or the person or persons to whom the deceased participant’s rights under the
Stock Option or Stock Appreciation Right shall pass by will or the laws of
descent and distribution.  Notwithstanding the foregoing, at the discretion of
the Committee, an award of a Benefit, other than an Incentive Stock Option, to
any director, officer or employee of the Company with at least 15 years of
service may permit the transferability of a Benefit by such participant solely
to the participant’s spouse, siblings, parents, children and grandchildren or
trusts for the benefit of such persons or partnerships, corporations, limited
liability companies or other entities owned solely by such persons, including
trusts for such persons, subject to any restriction included in the award of the
Benefit.

17.  Other Provisions.  The award of any Benefit under the Plan may also be
subject to such other provisions (whether or not applicable to the Benefit
awarded to any other participant) as the Committee determines appropriate,
including, without limitation, for the installment purchase of Common Stock
under Stock Options, for the installment exercise of Stock Appreciation Rights,
to assist the participant in financing the acquisition of Common Stock, for the
forfeiture of, or restrictions on resale or other disposition of, Common Stock
acquired under any form of Benefit, for the acceleration of exercisability or
vesting of Benefits in the event of a change in control of the Company, for the
payment of the value of Benefits to participants in the event of a change in
control of the Company, or understandings or conditions as to the participant’s
employment in addition to those specifically provided for under the Plan.  In
addition, the Committee shall have the right to accelerate, in whole or in part,
from time to time, conditionally or unconditionally, rights to exercise any
Stock Option granted hereunder.  The provisions in this Section 17 may be
exercised even if such exercise causes an earlier recognition of income to the
Participant due to Code Section 409A or otherwise.

18.  Fair Market Value.  For purposes of this Plan and any Benefits awarded
hereunder, Fair Market Value shall be (i) the closing price of the Company’s
Common Stock on the date of calculation (or on the last preceding trading date
if Common Stock was not traded on such date) if the Company’s Common Stock is
readily tradeable on a national securities exchange or other market system, (ii)
if the Company’s Common Stock is not readily tradeable, Fair Market Value shall
mean the amount determined in good faith by the Committee as the fair market
value of the Common Stock of the Company and (iii) in connection with a Change
in Control of the Company or an event specified in Section 15(a), the value of
the consideration paid to stockholders in connection with such Change in Control
or event or if no consideration is paid in respect thereof, the amount
determined pursuant to clause (i) or (ii), above.  

19.  Withholding.  All payments or distributions of Benefits made pursuant to
the Plan shall be net of any amounts required to be withheld pursuant to
applicable federal, state and local tax withholding requirements.  If the
Company proposes or is required to distribute Common Stock pursuant to the Plan,
it may require the recipient to remit to it or to the corporation that employs
such recipient an amount sufficient to satisfy such tax withholding requirements
prior to the delivery of any certificates for such Common Stock.  In lieu
thereof, the Company or the employing corporation shall have the right to
withhold the amount of such taxes from any other sums due or to become due from
such corporation to the recipient as the Committee shall prescribe.  The
Committee may, in its discretion and subject to such rules as it may adopt
(including any as may be required to satisfy applicable tax and/or non-tax
regulatory requirements), permit an optionee or award or right holder to pay all
or a portion of the federal, state and local withholding taxes arising in
connection with any Benefit consisting of shares of Common Stock by electing to
have the Company withhold shares of Common Stock having a Fair Market Value
equal to the amount of tax to be withheld, such tax calculated at rates required
by statute or regulation.



14

--------------------------------------------------------------------------------





20.  Tenure.  A participant’s right, if any, to continue to serve the Company or
any of its subsidiaries or affiliates as an officer, employee, or otherwise,
shall not be enlarged or otherwise affected by his or her designation as a
participant under the Plan.  

21.  Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments which the Company may make to aid it in
meeting its obligations under the Plan.  Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
participant, beneficiary, legal representative or any other person.  To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company.  All payments to be made hereunder shall be
paid from the general funds of the Company and no special or separate fund shall
be established and no segregation of assets shall be made to assure payment of
such amounts except as expressly set forth in the Plan.  The Plan is not
intended to be subject to the Employee Retirement Income Security Act of 1974,
as amended.

22.  No Fractional Shares.  No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Benefit.  The Committee shall determine
whether cash, or Benefits, or other property shall be issued or paid in lieu of
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

23.  Duration, Amendment and Termination.  No Benefit shall be granted more than
ten years after the Effective Date.  The Committee may amend the Plan from time
to time or suspend or terminate the Plan at any time.  Nevertheless, if the Plan
has been previously approved by the Company’s stockholders, the Committee may
not, without obtaining approval within twelve months before or after such action
by such vote of the Company’s stockholders as may be required, amend the Plan if
such amendment would: (i) disqualify any Incentive Stock Options granted under
the Plan; (ii) increase the aggregate number of shares of Common Stock that may
be delivered through Stock Options under the Plan; (iii) increase either of the
maximum amounts which can be paid to an individual participant under the Plan as
set forth in Section 5 hereof; (iv) change the types of business criteria on
which Performance-Based Awards are to be based under the Plan; or (v) modify the
requirements as to eligibility for participation in the Plan.  The Committee may
amend the terms of any Benefit theretofore granted, prospectively or
retroactively, but no such amendment shall impair the rights of any participant
without his consent.  In its sole discretion, the Committee may reduce the
exercise price for any or all outstanding Stock Options or Stock Appreciation
Rights, by repricing or replacing or offering to replace such Benefits, at any
time and on any basis it believes is appropriate and consistent with the Plan’s
purposes.



15

--------------------------------------------------------------------------------





24.  Governing Law.  This Plan, Benefits granted hereunder and actions taken in
connection herewith shall be governed and construed in accordance with the laws
of the State of Delaware (regardless of the law that might otherwise govern
under applicable Delaware principles of conflict of laws).

25.  Effective Date.  

(a)  The Plan shall be effective as of July 15, 2010, the date on which the Plan
was adopted by the Board of Directors (the “Effective Date”).

(b)  This Plan shall terminate on July 14, 2020 (unless sooner terminated by the
Committee).



16